UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

REMONE LEON ROBINSON, a/k/a Ramone Leon Robinson,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00020-RLV-DSC-1)


Argued:   September 23, 2011                 Decided:   December 2, 2011


Before KING, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Elizabeth Anne Blackwood, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.     ON BRIEF: Claire J.
Rauscher, Director, Kevin A. Tate, Assistant Federal Defender,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      After conducting a traffic stop, officers arrested Remone

Leon Robinson for driving without a license.                          They secured him

in the back of a patrol car and proceeded to search his vehicle.

The officers ultimately found crack cocaine in a compartment in

the driver’s seat.           They also recovered a firearm in the road

along the route Robinson was driving.                     A jury convicted Robinson

of   possession      with     intent     to       distribute    crack       cocaine,      but

acquitted     him    of     two    firearm         charges.      At    his     sentencing

hearing, the district court upwardly departed on the ground that

Robinson’s          criminal           history            category          substantially

underrepresented       his     likelihood          of     committing       other    crimes.

Robinson    appealed,       raising     four       issues.      He    argues       that   the

district    court     erred       in   denying      his    motion     to    suppress,      in

upwardly departing, in failing to make findings of fact or state

conclusions of law when denying his motion to suppress, and in

allowing    the     introduction        of    testimony       about    a    prior    arrest

during which the arresting officer recovered a firearm and drugs

on his person.       We affirm.



                                              I.

                                              A.

      In the early morning hours of May 2, 2003, Officers Richard

Lee Whitman and Patrick Lynn Clark were conducting a routine

                                              2
property check at an apartment complex in Catawba County, North

Carolina.       While standing next to their marked patrol cars, they

observed Robinson, who was driving a Cadillac, begin to pull

into    the    apartment        complex’s          parking        lot.      When        Robinson’s

headlights shone upon the officers and their patrol cars, he

immediately swerved to leave the parking lot, almost striking

the curb.       Based on his actions, the officers suspected he might

be impaired and decided to pursue him.

       Officer Whitman drove to catch up with Robinson.                                       At one

point, he estimated Robinson to have increased his speed to 65

mph in a 35 mph zone.                 As Officer Whitman followed Robinson, he

ran over a hard, metal-like object in the roadway.                                     Eventually,

Officer Whitman caught up with Robinson and conducted a stop

with Officer Clark providing backup.

       After    Robinson         stopped,          Officer        Whitman     approached         the

driver’s side and requested his license.                                  Robinson responded

that he did not have one.                Officer Whitman placed Robinson under

arrest    for    driving         without       a       license,      handcuffed          him,    and

secured him          in   the    back    of    his       patrol     car.      At       that    time,

Officer Whitman called another officer, Officer Mark Duncan, and

asked    him    to    find      the    hard    object        he    ran    over     in    his    car,

suspecting it might have been a firearm.

       With    Robinson         secured       in       the   back    of     the    patrol       car,

Officer    Whitman        returned       to    Robinson’s           vehicle       to    conduct    a

                                                   3
search incident to arrest.           He searched all areas of the car to

determine if there was anything illegal in it.                        Although he

observed a digital scale sitting on the front passenger seat, he

found nothing illegal.        At some point thereafter, Officer Duncan

notified Officer Whitman that he found a firearm in the road.

     Officer Whitman called a canine officer to bring his drug-

sniffing dog.      The canine officer walked the drug-sniffing dog

around the car, and the dog alerted to the backside of the

automobile on the driver’s side.              The canine officer opened up

the driver’s door, and the dog alerted to the driver’s seat,

where Officer Whitman discovered a small compartment holding a

sandwich baggie that contained crack cocaine.



                                       B.

     On    April   25,   2008,   a   grand    jury    returned    a    three-count

indictment,    charging     Robinson    with      possession    with      intent   to

distribute at least five grams of crack cocaine, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(B), possession of a firearm in

furtherance of a drug-trafficking offense, in violation of 18

U.S.C.    § 924(c),   and   possession       of   a   firearm    as   a   convicted

felon, in violation of 18 U.S.C. § 922(g)(1).                    The case first

went to trial on November 17, 2008, but it ended in a mistrial

the next day.



                                        4
     Prior to his retrial, Robinson filed a motion to suppress.

In the motion, he argued the traffic stop was unlawful.                     He also

maintained    that     the        officers’    warrantless       search     of   his

automobile was illegal.            The search-incident-to-arrest exception

to the warrant requirement was inapplicable, he urged, because

the officers had secured him in the back of the patrol car at

the time of the search.            He requested an evidentiary hearing on

the motion.    The following day, Robinson also filed a motion in

limine to preclude the government from introducing evidence of

prior bad acts.

     Robinson’s      second       trial   began   on   January    7,     2009.    At

trial, he requested that the district court rule on his motion

to suppress.       The district court summarily denied it without

conducting an evidentiary hearing or making findings of fact or

stating   conclusions        of    law.       Robinson’s   attorney,       however,

failed to object to the summary nature of the denial.

     During the trial, the district court allowed the government

to present testimony from Officer Clark about his prior arrest

of Robinson, subject to a limiting instruction.                        Immediately

following    the   limiting        instruction,     Officer      Clark    testified

that, on March 10, 2000, he arrested Robinson pursuant to an

outstanding warrant.         He stated that he recovered a firearm and

crack cocaine during a pat-down of Robinson.                 The crack cocaine,

he recounted, was in a little, clear plastic bag located in

                                          5
Robinson’s pants pocket.                He testified that Robinson pleaded

guilty    to    a     gun    charge,    but       that    drug    charges     were    never

brought.

        On January 9, 2009, the jury returned a verdict convicting

Robinson of the possession with intent to distribute charge and

acquitting him of the two firearm offenses.

        Robinson subsequently filed a motion for a new trial.                              He

based the motion on Arizona v. Gant, 129 S. Ct. 1710 (2009),

which the Supreme Court decided after Robinson’s conviction, but

prior to his sentencing hearing.                     Robinson contended that, in

light    of    Gant,        the   officers’       search    of    his     automobile    was

unlawful       and    unjustified       under       the    search-incident-to-arrest

exception.          The district court denied the motion in an eight-

page order.



                                              C.

        Robinson’s Presentence Investigation Report (PSR) reflected

a   criminal         history      category     of     VI.         Its     calculation      of

Robinson’s       criminal         history    included       convictions       for    felony

possession of cocaine stemming from offenses occurring on June

5, 2000, and September 16, 2000 (2000 offenses).                            The PSR also

provided an offense level of 26.                   The government objected to the

PSR’s    lack    of     a    two-level      enhancement          for    possession    of    a

firearm in connection with a drug offense.                             The district court

                                              6
agreed        with        the        government         and     assigned       the     two-level

enhancement, making Robinson’s offense level 28.                                 As a result,

Robinson’s Sentencing Guidelines range was 140 to 175 months of

imprisonment.

     Prior          to    Robinson’s         sentencing         hearing,      the     government

filed     a        motion        for    an    upward          departure,      asserting          that

Robinson’s               criminal            history            category         substantially

underrepresented his criminal history.                           The government requested

that the district court sentence Robinson as a de facto career

criminal, which would assign him an offense level of 37.                                       In the

alternative, it asked the district court to move incrementally,

level-by-level,             to    a    higher     offense       level    of    33    to    reflect

accurately Robinson’s criminal history.

     At Robinson’s sentencing hearing on January 25, 2010, the

district court allowed the government to present evidence in

support       of    its     motion.          This   evidence         included,       among      other

things,       evidence          of     the   conduct      underlying        Robinson’s          prior

convictions for felony possession of cocaine arising out of his

2000 offenses.             The government produced an officer who arrested

Robinson for those offenses.                        The officer recounted that the

amount    of        crack        cocaine      recovered          from   Robinson          in     both

instances          was    sufficient         to   charge       him   with     possession         with

intent to distribute.                   A probation officer also testified that



                                                    7
Robinson was originally charged with possession with intent to

sell and deliver for both offenses.

       After hearing the evidence, the district court granted the

government’s motion for an upward departure.                      It concluded by a

preponderance of the evidence that, with respect to the 2000

offenses,     Robinson’s      conduct    actually           amounted      to    possession

with intent to sell and deliver, even though he was convicted of

only    felony   possession.        As       a    result,      the     district     court

expressed     concern   about    Robinson’s            likelihood      of      recidivism.

The district court noted that it could sentence Robinson as a de

facto   career   criminal,      but,    in       the   interest      of     justice,   the

court opted instead to move incrementally, level-by-level, to

assign Robinson an offense level of 33.                         Thus, the district

court sentenced Robinson to 293 months of incarceration and 8

years of supervised release.



                                         II.

       Robinson’s    first     contention         is    that   the     district      court

erred in denying his motion to suppress and motion for a new

trial based on Arizona v. Gant.

       When reviewing a district court’s ruling on a motion to

suppress, we will not disturb its factual findings unless they

are in clear error.          United States v. Massenburg, 654 F.3d 480,

485    (4th   Cir.   2011).      Our     review        of    legal     determinations,

                                         8
however, is de novo.               Id.        Furthermore, we review a district

court’s     denial      of    a    motion      for    a    new    trial      for      abuse    of

discretion.       United States v. Robinson, 627 F.3d 941, 948 (4th

Cir. 2010).

      Robinson     maintains           that    the    search      of     his    vehicle       was

unconstitutional in light of Arizona v. Gant.                                  In Gant, the

Supreme Court held that “[p]olice may search a vehicle incident

to a recent occupant’s arrest only if the arrestee is within

reaching distance of the passenger compartment at the time of

the search or it is reasonable to believe the vehicle contains

evidence    of    the    offense         of    arrest.”          129    S.     Ct.    at    1723.

Robinson notes that, because the officers had secured him in the

patrol car when they searched his vehicle, he was not within

reaching distance of the vehicle’s passenger compartment.                                      He

also observes that the officers arrested him for driving without

a   suspended     license,        so     it    was   not     reasonable         for    them    to

believe that his vehicle contained evidence of the offense of

arrest.     Thus, he insists, the warrantless search of his vehicle

was unconstitutional, and because the subsequently seized drugs

and digital scale were fruits of the illegal search, they must

be suppressed.

      The   Supreme      Court’s         recent      decision      in    Davis       v.    United

States,     131   S.    Ct.       2419    (2011),      and    our       even    more       recent

decision    in    United      States      v.    Wilks,     647     F.3d      520     (4th    Cir.

                                                9
2011), foreclose Robinson’s contentions. *                 In Davis, the Supreme

Court held that “searches conducted in objectively reasonable

reliance on binding appellate precedent are not subject to the

exclusionary rule.”           131 S. Ct. at 2423-24.          It determined that

such       searches    fall   within     the     good-faith   exception   to   the

exclusionary rule.            Id. at 2434.        Thus, the Court declined to

apply the exclusionary rule when an officer’s search incident to

arrest       of   an   automobile       complied    with    prevailing    judicial

precedent         at    the     time,      but     was     subsequently     deemed

unconstitutional by Gant.              Id. at 2425-26, 2434.       Since Davis,

we have recognized that, prior to Gant, our precedent allowed


       *
        We note that the parties filed their briefs before the
Supreme Court decided Davis. After the Court issued its opinion
in Davis and we decided Wilks, we requested supplemental
briefing on the effect of those two opinions on this case.    In
his supplemental brief, Robinson insists that the government
waived its ability to rely on these decisions by failing to
raise the good-faith exception at the district court and in its
opening brief.    At the district court, however, the government
observed in its response to the motion for a new trial that
Officer    Whitman’s  search   was   based  on   the  prevailing
interpretation of New York v. Belton, 453 U.S. 454 (1981), that
such searches were valid.      Furthermore, in the government’s
opening brief, it made the point that Officer Whitman’s search
was based on binding precedent at the time and that the
enforcement of the exclusionary rule would serve no deterrent
purpose.    Under these circumstances, we decline to find the
government waived its ability to rely on Davis and Wilks.
Furthermore, although the district court did not rely on the
good-faith exception in denying the motion to suppress, we note
that we may affirm the district court on any grounds apparent
from the record. See United States v. Smith, 395 F.3d 516, 519
(4th Cir. 2005).



                                          10
officers to conduct a search incident to arrest of the passenger

compartments of an automobile even though its recent occupant

was detained in the patrol car at the time.                       Wilks, 647 F.3d at

522.     We held that where an officer’s search incident to arrest

was lawful under that precedent at the time of the search, “per

Davis, the exclusionary rule does not apply.”                     Id. at 524.

       As in Wilks, there is no doubt that the officers’ search of

Robinson’s vehicle was a lawful search incident to arrest under

our precedent at the time.             See United States v. Milton, 52 F.3d

78, 80 (4th Cir. 1995) (holding that an officer could conduct a

lawful search incident to arrest of the passenger compartments

of a vehicle even after its recent occupant had been arrested

and separated from the vehicle).                    The Supreme Court decided Gant

on     April    21,    2009,   almost        six     years   after    the     search    in

question.         Because      the    officers        conducted      their    search    in

objectively reasonable reliance on binding appellate precedent

that    was    valid    at   the     time,    the     exclusionary     rule    does    not

apply.        The district court, therefore, did not err in denying

the motion to suppress or abuse its discretion in denying the

motion for a new trial.



                                             III.

       Robinson asserts that the district court erred in granting

an upward departure based on its determination that his criminal

                                              11
history     category      substantially            underrepresented           his    criminal

history or the likelihood that he would commit other crimes.

Specifically, he challenges the district court’s consideration

of   the    conduct     underlying       his       2000   offenses       in    deciding    to

depart upwardly.

      Our    review      of   a    district         court’s       decision      to     depart

upwardly is limited to ensuring that it “acted reasonably both

with respect to its decision to impose such a sentence and with

respect     to    the   extent     of   the    divergence         from   the        sentencing

range.”      United States v. McNeill, 598 F.3d 161, 166 (4th Cir.

2010) (quoting United States v. Hernandez-Villanueva, 473 F.3d

118, 123 (4th Cir. 2007)) (internal quotation marks omitted),

aff’d on other grounds, 131 S. Ct. 2218 (2011).                           In assessing a

district court’s application of the Sentencing Guidelines, we

review      its    factual        findings         for    clear     error       and     legal

conclusions de novo.              United States v. Hampton, 628 F.3d 654,

659 (4th Cir. 2010).

      The Sentencing Guidelines allow for sentencing courts to

depart upwardly when “reliable information indicates that the

defendant’s        criminal       history      category       substantially            under-

represents the seriousness of the defendant’s criminal history

or the likelihood that the defendant will commit other crimes.”

U.S.S.G. § 4A1.3(a)(1).                 District courts may upwardly depart

under § 4A1.3 even when the defendant already has a criminal

                                              12
history category of VI.        See id. § 4A1.3(a)(4)(B).          In doing so,

they must “vertically traverse to successively higher offense

levels until [they] find[] a guideline range appropriate to the

case.”   McNeill, 598 F.3d at 166.

      The United States Sentencing Commission drafted § 4A1.3(a)

“in   classic   catch-all       terms     for    the   unusual    but     serious

situation    where     the     criminal      history      category   does     not

adequately   reflect    past     criminal       conduct    or   predict   future

criminal behavior.”          United States v. Lawrence, 349 F.3d 724,

730 (4th Cir. 2003).          The Sentencing Guidelines elaborate that

“[t]he   information     described        in     [§ 4A1.3(a)]     may     include

information concerning the following” and proceed to set forth

five sources of information:

      (A) Prior sentence(s) not used in computing the
      criminal history category (e.g., sentences for foreign
      and tribal offenses).
      (B) Prior sentence(s) of substantially more than one
      year imposed as a result of independent crimes
      committed on different occasions.
      (C) Prior similar misconduct established by a civil
      adjudication or by a failure to comply with an
      administrative order.
      (D) Whether the defendant was pending trial or
      sentencing on another charge at the time of the
      instant offense.
      (E) Prior similar adult criminal conduct not resulting
      in a criminal conviction.

U.S.S.G. § 4A1.3(a)(2).

      Robinson’s primary contention is that the district court’s

consideration of the conduct underlying his 2000 offenses was


                                        13
improper      because    § 4A1.3(a)(2)     does    not    allow   for    it.     His

argument assumes that § 4A1.3(a)(2) provides an exhaustive list

of permissible bases for departing upwardly under § 4A1.3.                       Not

included in that list, he argues, are prior convictions where

the underlying conduct could have yielded a conviction for a

greater offense.            Thus, he insists, it was improper for the

district court to consider that the conduct underlying his 2000

offenses actually amounted to possession with intent to sell and

deliver as opposed to felony possession, the lesser offense of

which he was convicted.             He notes that § 4A1.3(a)(2)(E) allows

the district court to consider “[p]rior similar adult criminal

conduct       not    resulting      in    a      criminal     conviction,”       but

distinguishes that provision on the basis that the 2000 offenses

resulted in convictions for felony possession.

       Contrary to Robinson’s assumption, § 4A1.3(a)(2)’s list of

types of information courts can consider in upwardly departing

is not exhaustive; instead, it merely provides examples.                         See

U.S.S.G.      §     1B1.1    cmt.    2   (“The     term     ‘includes’     is    not

exhaustive . . . .”); United States v. Porter, 439 F.3d 845, 849

(8th Cir. 2006) (“The information which may be considered by a

district court when departing under § 4A1.3 is not limited to

those enumerated examples listed under § 4A1.3(a)(2).”); United

States v. McKenley, 895 F.2d 184, 186 (4th Cir. 1990) (noting

that    the       list   provides    a   “broad,     noninclusive        range   of

                                         14
examples”).          That list, therefore, did not bind the district

court    in   the     types    of     information         it    could    consider.          The

district      court    was     free    to     consider     conduct      underlying          past

convictions in determining whether Robinson’s criminal history

category substantially underrepresented the seriousness of his

criminal history or the likelihood that he would commit other

crimes.       See United States v. De Luna-Trujillo, 868 F.2d 122,

125 (5th Cir. 1989) (“‘[P]rior similar adult criminal conduct’

may     indicate      the    seriousness           of   the     past    crimes       and     the

likelihood of future crimes whether or not it has resulted in

conviction.” (alteration in original)).

       The    information       about       the     conduct     underlying       Robinson’s

2000    offenses      provided        the    district     court    with     a    reasonable

basis for departing upwardly.                      The evidence demonstrated that

Robinson      received       lenient        treatment     for    the    offenses,          which

indicated that the felony-possession convictions counted in his

criminal      history        category        did    not    accurately       reflect         the

seriousness of the offenses.                       More importantly, however, the

information          exposed     the        similarity         between     the        conduct

underlying the 2000 offenses and the offense for which he was

being sentenced.            The district court was sentencing Robinson for

his conviction of possession with intent to distribute crack

cocaine.        By    finding       that     Robinson      had    engaged       in    similar

conduct before—possession with intent to sell and deliver crack

                                              15
cocaine—the district court reasonably found a likelihood that he

would engage in this conduct again.                       See id.        (“The recidivist’s

relapse     into      the        same       criminal      behavior . . . suggests               an

increased    likelihood              that    the     offense     will       be    repeated      yet

again.”).      Because Robinson’s criminal history category did not

reflect the similarity between the conduct underlying his 2000

offenses and the offense for which he was being sentenced, the

district    court     had        a    reasonable        basis    to     depart     upwardly      to

ensure that it adequately represented the likelihood that he

would commit similar crimes in the future.                              See id. (“While the

prior     similar     adult          criminal      conduct       that     has      resulted     in

conviction      may     have           already       been       counted          under     section

4A1.2(e)(1) or (2) when computing the criminal-history category,

the similarity between the two offenses provides the district

court   with    additional            reason       to    enhance      the    sentence        under

section    4A1.3.”).             Thus,      § 4A1.3(a)(2)         did    not      restrict      the

district court in the type of information it could consider in

deciding    whether         to       depart    upwardly         under    § 4A1.3,         and   the

district     court      reasonably            determined         that       the     information

regarding      the     conduct          underlying          Robinson’s           2000     offenses

justified such an upward departure.

     Robinson         also           suggests        that       the      district          court’s

consideration of the conduct underlying his 2000 offenses in

upwardly    departing        constitutes           impermissible          double         counting.

                                                16
He insists that the felony possession convictions resulting from

his    2000   offenses       had    already     been   counted    in    his     criminal

history category and so it was improper to use them again as a

basis for upwardly departing.

       The district court did not engage in double counting when

it departed upwardly based on the conduct underlying Robinson’s

2000 offenses, despite the fact that the resulting convictions

were counted in his criminal history category.                    “Double counting

occurs when a provision of the Guidelines is applied to increase

punishment       on   the    basis    of   a     consideration        that    has     been

accounted for by application of another Guideline provision or

by application of a statute.”              United States v. Reevey, 364 F.3d

151, 158 (4th Cir. 2004) (citing United States v. Rohwedder, 243

F.3d 423, 426-27 (8th Cir. 2001)).                     By definition, an upward

departure       under      § 4A1.3    is   based       on   a   finding       that    the

defendant’s criminal history category does not fully account for

the    seriousness      of    the    defendant’s       criminal       history    or    the

likelihood that he will commit further crimes.                           See U.S.S.G.

§ 4A1.3(a)(1); United States v. Dixon, 318 F.3d 585, 588-89 (4th

Cir.    2003)    (“[B]y      definition,       this    factor    is    not    otherwise

accounted       for   in    the    criminal     history     calculation.”).           The

district court decided that Robinson’s criminal history category

did not fully account for the likelihood that he would commit

other crimes because it did not consider the conduct underlying

                                           17
his 2000 offenses, which was similar to the offense for which he

was    being   sentenced       and   for    which       he    had   received    lenient

treatment.         The   district    court       upwardly      departed    to   account

fully for this consideration.                Because double counting occurs

only    when   a    consideration      has       been   fully       accounted   for   in

another Sentencing Guidelines provision, Rohwedder, 243 F.3d at

426-27, the district court did not double count.



                                           IV.

       Robinson’s third argument is that the district court erred

by failing to hold an evidentiary hearing and make findings of

fact or conclusions of law when denying his motion to suppress.

       Because Robinson failed to object to the district court’s

summary dismissal of his motion to suppress at trial, our review

is only for plain error.             See United States v. McIver, 470 F.3d

550, 561 (4th Cir. 2006).              To obtain relief under plain-error

review, he must demonstrate “(1) an error, (2) that is plain,

that not only (3) affects h[is] substantial rights, but also

(4) seriously        affects     the    fairness,            integrity,    or   public

reputation of judicial proceedings.”                     United States v. Brack,

651 F.3d 388, 392 (4th Cir. 2011).                       In the end, whether we

should correct a plain error is a matter left to our discretion.

United States v. Allen, 446 F.3d 522, 530 (4th Cir. 2006).



                                           18
       Federal      Rule       of    Criminal       Procedure         12(d)       requires     a

district court to “state its essential findings on the record”

when ruling on a pretrial motion that presents factual issues.

We    have    recognized        “[w]hen       material      facts      that       affect      the

resolution of a motion to suppress . . . are in conflict, the

appropriate        way    to    resolve       the    conflict         is    by    holding      an

evidentiary hearing after which the district court will be in a

position to make findings.”                   United States v. Taylor, 13 F.3d

786, 789 (4th Cir. 1994).                 But even when a district court fails

to make explicit findings of fact, we assume it found all facts

in favor of the party who prevailed on the motion to suppress.

See   United       States      v.   Cardwell,       433    F.3d   378,      388     (4th     Cir.

2005).        Consequently,          we     will    uphold    the      district         court’s

decision     on    appeal      “if    any    reasonable      view      of    the    evidence,

looked at in the light most favorable to the government, will

sustain the denial.”                 United States v. Bethea, 598 F.2d 331,

333-34 (4th Cir. 1979).                   Although the better practice is for

district courts to state conclusions of law, Rule 12 does not

require them.        See Fed. R. Crim. P. 12.

       Robinson      is     unable     to     demonstrate         a   plain       error      that

affects      his    substantial        rights.         A    reasonable           view   of    the

evidence in this case, when viewed in the light most favorable

to    the    government,        sustains      the     district        court’s      denial     of

Robinson’s motion to suppress.                     Officer Whitman’s observance of

                                              19
Robinson       speeding    and     his      and   Officer          Clark’s    witnessing

Robinson’s swerving in the parking lot provided the officers

with adequate justification to conduct a lawful traffic stop.

Furthermore, as we have described, even if the evidence obtained

from Robinson’s vehicle was the fruit of an illegal search, the

exclusionary rule would not apply to require its suppression.

Thus,   Robinson      is   unable      to    demonstrate       a    plain     error    that

adversely affects his substantial rights.



                                             V.

       Robinson’s      final     contention       is    that    the    district       court

erred in allowing Officer Clark to testify about recovering a

firearm and drugs during his prior arrest of Robinson.

       Our review of a district court’s decision to admit evidence

of prior bad acts under Federal Rule of Evidence 404(b) is for

abuse of discretion.             United States v. Penniegraft, 641 F.3d

566, 574 (4th Cir. 2011).              We will not reverse a district court

for    admitting      evidence    of     prior    bad    acts      under     Rule   404(b)

unless we find the “decision to admit [the] evidence . . . was

arbitrary and irrational.”                  United States v. Byers, 649 F.3d

197, 206 (4th Cir. 2011) (quoting United States v. Weaver, 282

F.3d    302,    313    (4th    Cir.      2002))        (internal      quotation       marks

omitted).



                                             20
     Evidence of prior bad acts is admissible to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”            Fed. R. Evid. 404(b).          It is

inadmissible when offered “to prove the character of a person in

order to show action in conformity therewith.”                 Id.    We have

recognized that “Rule 404(b) is an inclusionary rule, allowing

evidence of other crimes or acts to be admitted, except that

which tends to prove only criminal disposition.”                 Penniegraft,

641 F.3d at 574.

     We   have     established     essentially    a    four-part     test    for

determining    the   admissibility    of    evidence    of   prior   bad    acts

under Rule 404(b).      See id.     The evidence “must be ‘(1) relevant

to an issue other than the general character of the defendant;

(2) necessary to prove an element of the charged offense; and

(3) reliable,’” and (4) “the probative value of the evidence

must not be substantially outweighed by its prejudicial effect.”

Id. (quoting United States v. Hodge, 354 F.3d 305, 312 (4th Cir.

2004)).       To   satisfy   the    first    prong     and   demonstrate     the

evidence’s relevance to an issue other than general character,

we require a sufficient nexus to exist between the prior act and

the charged crime.      United States v. Johnson, 617 F.3d 286, 297

(4th Cir. 2010).       Generally, they should be “related in time,

manner, place, or pattern of conduct.”           Id.



                                      21
      We    are     satisfied       that       Officer     Clark’s      testimony        was

relevant to an issue other than Robinson’s general character.

The testimony was relevant to show, at the very least, absence

of mistake, which Robinson made an important issue by defending

on the ground that other people drove the Cadillac and that he

did not know the drugs were in it.                   There was a sufficient nexus

in manner and pattern of conduct between the acts described in

Officer    Clark’s     testimony      and       Robinson’s    charged          offense    to

demonstrate this relevance.                Officer Clark testified that, when

he   arrested     Robinson    in     2000,      he   recovered     a    plastic    baggie

holding     crack     cocaine.            Similarly,       Officer       Whitman     also

recovered    crack     cocaine       in    a    small     sandwich      baggie.      This

similarity      suggested     the    absence         of   mistake.        We     therefore

determine    that    Officer       Clark’s       testimony    was      relevant     to    an

issue other than Robinson’s general character.

      We    likewise    are     of    the        opinion    that       Officer    Clark’s

testimony satisfies the other three factors for determining the

admissibility of evidence of prior bad acts.                         It was necessary

to prove intent.       See United States v. Rooks, 596 F.3d 204, 211-

12 (4th Cir. 2010) (noting that the “necessary” prong does not

require the evidence to be critical to the government’s case,

but instead focuses on whether it was “probative of an essential

claim or an element of the offense” (quoting United States v.

Queen, 132 F.3d 991, 997 (4th Cir. 1997)) (internal quotation

                                            22
marks omitted)).      The evidence, which involved testimony from a

police officer with personal knowledge, was reliable.                    Finally,

the   prejudicial    effect    of   Officer   Clark’s    testimony       did   not

outweigh     its   probative   value,      “especially    in     light   of    the

[district] court’s limiting instruction to the jury.”                     Id. at

212; see also United States v. Powers, 59 F.3d 1460, 1467-68

(4th Cir. 1995) (recognizing that a limiting instruction will

“generally    obviate   any . . . prejudice”).           Thus,    the    district

court did not abuse its discretion in admitting Officer Clark’s

testimony.



                                      VI.

      For the foregoing reasons, we affirm the judgment of the

district court.

                                                                         AFFIRMED




                                      23